         Case 6:13-cr-60036-SOH Document 63                               Filed 04/09/21 Page 1 of 3 PageID #: 166
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                   v.                                                    (For Revocation of Probation or Supervised Release)


                                                                         Case No.         6:13CR60036-001
             RICHARD STAPLETON
                                                                         USM No.          11608-010
                                                                                                    Morse U. Gist
                                                                                                  Defendant’s Attorney
THE DEFENDANT:

    admitted guilt to violation of condition(s)         One, two, three, four, five, six, seven, and eight of the term of supervision.

    was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                              Violation Ended
One                          Use of controlled substances                                                     February 5, 2020
Two                          Failure to report for drug testing                                               January 8, 2020
Three                        New law violation                                                                May 9, 2019
Four                         New law violation                                                                June 10, 2019
Five                         Failure to report for drug testing                                               February 4, 2021
Six                          Use of controlled substances                                                     January 7, 2021

       The defendant is sentenced as provided in pages 2 through 3                   of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              0705                                         April 8, 2021
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1976

City and State of Defendant’s Residence:                                                           Signature of Judge
                 Hot Springs, Arkansas
                                                                              Susan O. Hickey, Chief United States District Judge
                                                                                                Name and Title of Judge


                                                                                                       4/9/2021
                                                                                                          Date
         Case 6:13-cr-60036-SOH Document 63                          Filed 04/09/21 Page 2 of 3 PageID #: 167
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                      Judgment—Page   2       of     3
DEFENDANT:                RICHARD STAPLETON
CASE NUMBER:              6:13CR60036-001

                                                      ADDITIONAL VIOLATIONS

                                                                                                          Violation
Violation Number               Nature of Violation                                                        Concluded
Seven                          Failure to attend substance abuse treatment                                January 20, 2021
Eight                          New law violation                                                          December 8, 2020
         Case 6:13-cr-60036-SOH Document 63                                     Filed 04/09/21 Page 3 of 3 PageID #: 168
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                    Judgment — Page   3       of   3
DEFENDANT:                RICHARD STAPLETON
CASE NUMBER:              6:13CR60036-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
   Nine (9) months imprisonment with credit for time served in federal custody. No term of supervised release to follow.




        The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends that the defendant remain in confinement at the Saline County Detention Center until fully
        inoculated for COVID-19.



        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.        on                                       .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                 with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
